 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE ACOSTA,                                       No. 1:19-cv-00306-DAD-BAM
12                       Plaintiff,
13            v.                                         ORDER GRANTING DEFENDANTS’
                                                         MOTION FOR AN EXTENSION OF TIME
14    J AUTOGLASS, LLC, et al.,                          TO FILE A RESPONSIVE PLEADING AND
                                                         DENYING MOTION TO STAY
15                       Defendants.
                                                         (Doc. No. 8)
16

17

18          Plaintiff initiated this action on March 5, 2019, asserting a violation of the Americans with

19   Disabilities Act. (Doc. No. 1.) On April 8, 2019, defendants, proceeding pro se, filed a response

20   styled as an “answer.” (Doc. No. 8.) However, this response is not a proper answer under

21   Federal Rule of Civil Procedure 8(b) because it does not assert any affirmative defenses, nor does

22   it admit or deny any of the allegations in the complaint. (Id.) Instead, the response states that

23   defendants are currently seeking to hire an attorney and, accordingly, seek an extension of time in

24   order to begin litigating this case. (Id. at ¶ 3.) In addition, defendants note that a civil RICO case

25   is currently pending against plaintiff’s attorney, and requests that the court stay all proceedings in

26   this case pending the outcome of that litigation. See Saniefar v. Moore, et al., 1:17-cv-00823-

27   LJO-BAM (E.D. Cal.). Because defendants are proceeding pro se at this time, the court will

28   liberally construe this response as a request for an extension of time to file a responsive pleading
                                                        1
 1   and a motion to stay. Plaintiff’s counsel filed a partial opposition to defendants’ submission,

 2   stating that plaintiff would stipulate to a 28-day extension of time in which to respond to the

 3   complaint, but opposed the granting of defendants’ motion to stay. (Doc. No. 9.) In light of

 4   plaintiff’s offered stipulation, defendants’ request for an extension of time in which to file a

 5   proper responsive pleading will be granted.1

 6          With respect to defendants’ motion to stay, “[a] district court has discretionary power to

 7   stay proceedings in its own court[.]” Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir.

 8   2005). Here, however, defendants have offered no explanation as to how a pending civil action

 9   brought against plaintiff’s attorney would have any impact on these proceedings. Accordingly,

10   the court will deny defendants’ motion for a stay of these proceedings.

11          For these reasons,

12          1.      Within twenty-eight days from the date of service of this order, defendants shall

13                  file their response to plaintiff’s complaint; and

14          2.      Construed as a motion to stay, defendants’ motion (Doc. No. 9) is denied.

15   IT IS SO ORDERED.
16
         Dated:    April 29, 2019
17                                                       UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26   1
        Defendants’ filing indicates that they are aware of the requirement that a corporation may not
27   proceed pro se, and must be represented by an attorney. See In re Bigelow, 179 F.3d 1164, 1165
     (9th Cir. 1999). Therefore, defendant J Autoglass, LLC is obligated to obtain an attorney before
28   filing a responsive pleading.
                                                        2
